Case 3:21-cv-01339-CAB-BGS Document 18-1 Filed 08/06/21 PageID.1018 Page 1 of 4



   1
                            UNITED STATES DISTRICT COURT
   2
                         SOUTHERN DISTRICT OF CALIFORNIA
   3
   4
        MITCHELL REPAIR INFORMATION                  Case No. 3:21-cv-01339-CAB-BGS
   5    COMPANY, LLC, a Delaware limited
        liability corporation, and
   6    SNAP-ON INCORPORATED, a
        Delaware corporation,                        ORDER ON JOINT MOTION AND
   7                                                 STIPULATION REGARDING
                         Plaintiffs,                 PENDING MOTIONS
   8
              v.
   9
        AUTEL. US INC., a New York
  10    corporation, and AUTEL
        INTELLIGENT TECHNOLOGY
  11    CORP., LTD., a Chinese corporation,
  12                       Defendants.
  13
  14         Plaintiffs Mitchell Repair Information Company, LLC and Snap-on
  15   Incorporated (collectively, “Plaintiffs”) have filed an Ex Parte Motion for (1)
  16   Temporary Restraining Order and (2) Order to Show Cause Regarding Preliminary
  17   Injunction (ECF No. 6) and an Ex Parte Motion for (1) Leave to Take Expedited
  18   Discovery and (2) Evidence Preservation Order (ECF No. 7).
  19         In response to those motions, Plaintiffs and Defendants Autel. US Inc.
  20   (“Autel US”) and Autel Intelligent Technology Corp., Ltd. (“Autel ITC”)
  21   (collectively, “Autel”) submitted a Joint Motion and Stipulation Regarding Pending
  22   Motions.
  23         Having reviewed that Joint Motion and Stipulation and related papers, the
  24   Court ORDERS as follows:
  25         (1) Autel, including its officers, agents, independent contractors, employees,
  26   and any persons actively acting in concert with them regarding the allegations set
  27   forth in Plaintiffs’ Complaint, are ORDERED NOT TO:
  28

                                                 1
Case 3:21-cv-01339-CAB-BGS Document 18-1 Filed 08/06/21 PageID.1019 Page 2 of 4



   1                 a.   access, directly or indirectly, Plaintiffs’ handheld diagnostic
   2         devices, TruckSeries, or ProDemand products or any of Plaintiffs’ data
   3         servers or data services software associated with those products (“Plaintiffs’
   4         Vehicle Diagnostic and Repair Products”).
   5                 b.   disclose, disseminate, or make use of any data or information
   6         obtained from Plaintiffs’ Vehicle Diagnostic and Repair Products, including
   7         by making changes to Autel’s products and/or services derived from such
   8         data.
   9         (2) Paragraph 1 of this Order shall not apply to data or information Autel
  10   obtained with authorization from any third party who was authorized to provide
  11   Autel with such data, or to data or information which was obtained from public
  12   website materials from a website source that provided Autel with the authority to
  13   use such information publicly, including within its products.
  14         (3) Paragraph 1 of this Order shall remain in effect until the Court rules on
  15   Plaintiffs’ Motion for a Preliminary Injunction or until further order by the Court.
  16   To the extent Plaintiffs do not file a Supplemental Brief on their Motion for
  17   Preliminary Injunction by October 13, 2021, Paragraph 1 of this Order shall expire
  18   on October 14, 2021, absent further agreement by the parties or order of the Court.
  19         (4) Autel, including its officers, agents, independent contractors, employees,
  20   and any persons actively acting in concert with them regarding the allegations set
  21   forth in Plaintiffs’ Complaint, are ORDERED TO:
  22                 a.   Preserve all devices, documents, metadata, or electronic
  23         information relating to the alleged access of any of Plaintiffs’ Vehicle
  24         Diagnostic and Repair Products or relating to the alleged disclosure,
  25         dissemination, review, or use of any data or information obtained from
  26         Plaintiffs’ Vehicle Diagnostic and Repair Products.
  27                 b.   Within 14 days of this Order, turn over to third party consultant
  28         Charles River Associates or a vendor mutually agreed to by the parties

                                                 2
Case 3:21-cv-01339-CAB-BGS Document 18-1 Filed 08/06/21 PageID.1020 Page 3 of 4



   1         (“Vendor”) for forensic imaging and analysis: (i) any ZEUS tablets or other
   2         handheld devices originally offered for sale by Plaintiffs in Autel’s
   3         possession, custody, or control; and (ii) any device used by Autel to bypass
   4         Plaintiffs’ authentication or other access controls, to programmatically access
   5         Plaintiffs’ systems, or to download or store any data obtained by the
   6         foregoing methods (collectively, “Imaged Devices”).Vendor shall image all
   7         devices and provide copies of each to the parties’ counsel on a rolling basis
   8         beginning no later than three business days after the completion of the
   9         imaging process. The parties shall meet and confer within seven days of the
  10         date of this Order to agree to a forensic protocol to address potential
  11         confidentiality, privilege, and export issues associated with analysis of the
  12         forensic images. At the conclusion of the forensic imaging process, counsel
  13         for Autel shall sequester and maintain custody of the Imaged Devices for the
  14         pendency of the litigation.
  15         (5) Paragraph 4 of this Order shall remain in effect until final judgment in
  16   this matter or further order by the Court.
  17         (6) Autel is ORDERED to provide a copy of this Order to its officers, agents,
  18   independent contractors, employees, and any persons actively acting in concert with
  19   them regarding the allegations set forth in Plaintiffs’ Complaint.
  20         (7) As to deadlines for the preliminary injunction process and associated
  21   discovery, the Court ORDERS as follows:
  22                a.     Plaintiffs may immediately serve the requested expedited
  23         discovery set forth in Plaintiffs’ Ex Parte Motion for Leave to Take
  24         Expedited Discovery (ECF No. 7) and may serve that expedited discovery on
  25         both Autel US and Autel ITC by email service upon Autel’s counsel, Fish &
  26         Richardson. Autel shall have 10 days from the date of service to serve any
  27         objections to Plaintiffs’ requests for production, interrogatories, and
  28         deposition topics so that the Parties may promptly bring any disputed issues

                                                    3
Case 3:21-cv-01339-CAB-BGS Document 18-1 Filed 08/06/21 PageID.1021 Page 4 of 4



   1         before the Court if necessary. Autel shall have 30 days from the date of
   2         service to provide its responses and document production for the written
   3         discovery requests, including any requests for inspection. In the event the
   4         document requests generate an particularly large volume of documents
   5         (separate from the requests satisfied by making devices available for forensic
   6         imaging pursuant to paragraph 4b), the parties will meet and confer regarding
   7         the time needed to complete document production and if unable to reach
   8         agreement, Autel may seek relief from the Court.
   9               b.     The Parties shall agree on a mutually-acceptable date for
  10         30(b)(6) deposition(s) to take place after Autel’s responses to Plaintiffs’
  11         discovery requests.
  12               c.     Autel shall file an Answer to Plaintiffs’ Complaint (ECF No. 1)
  13         no later than September 17, 2021.
  14               d.     Plaintiffs shall file a Supplemental Brief in Support of their
  15         Motion for Preliminary Injunction no later than October 13, 2021.
  16               e.     Autel shall file their Response to Plaintiffs’ Motion for
  17         Preliminary Injunction no later than November 1, 2021.
  18               f.     Plaintiffs shall file their Reply in Support of their Motion for
  19         Preliminary Injunction no later than November 12, 2021.
  20         (8) Pursuant to Fed. R. Civ. P. 26(d)(1), the Court ORDERS that the Parties
  21   may begin to seek discovery upon the entry of this Order.
  22         IT IS SO ORDERED.
  23
        DATED: __________, 2021
  24
  25
                                                          Hon. Cathy Ann Bencivengo
  26                                                      United States District Judge
  27
  28

                                                 4
